617 So.2d 431 (1993)
Tim BARDWELL, Appellant,
v.
STATE of Florida, Appellee.
No. 92-2362.
District Court of Appeal of Florida, Fourth District.
April 28, 1993.
Kendall J. Phillips of Phillips & Gale, P.A., Fort Pierce, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Don M. Rogers, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
We affirm the conviction of appellant but reverse the sentence because of the trial court's failure to follow the mandatory provisions of section 775.084(3)(a), Florida Statutes (1991), which require the trial court to obtain a presentence investigation prior to sentencing a defendant as an habitual felony offender. While the defendant can knowingly waive the requirement of a P.S.I., see Likely v. State, 583 So.2d 414 (Fla. 1st DCA 1991), the record in this case does not reveal such a waiver.
*432 Reversed and remanded for resentencing.
ANSTEAD, HERSEY and WARNER, JJ., concur.